OPINION — AG — UNDER THE AUTHORITY OF 11 O.S. 1971 642 [11-642], THE CITY OF LAWTON MAY LAWFULLY EXPEND FEDERAL REVENUE SHARING FUNDS OF THE CITY FOR THE PURPOSE OF PROVIDING HOT MEALS TO ELDERLY AND HANDICAPPED PERSONS IN ORDER TO PREVENT MALNUTRITION. UNDER ARTICLE X, SECTION 17
OKLAHOMA CONSTITUTION, SUCH FEDERAL REVENUE SHARING FUNDS OF THE CITY MAY NOT BE APPROPRIATED DIRECTLY TO A PRIVATE ENTITY. SUCH FUNDS APPROPRIATED BY THE CITY FOR THE PURPOSES SET FORTH HEREIN MAY, HOWEVER, BE LAWFULLY EXPENDED BY THE CITY PURSUANT TO A CONTRACTUAL AGREEMENT WITH LAWTON MOBILE MEALS, INC., A NON PROFIT CHARITABLE CORPORATION FOR THE PURPOSE OF PROVIDING HOT MEALS TO ELDERLY AND HANDICAPPED PERSONS IN ORDER TO PREVENT MALNUTRITION. CITE: 11 O.S. 1971 568 [11-568], ARTICLE X, SECTION 15 (GERALD E. WEIS) ** SEE OPINION NO. 94-551 (1995) **